        Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


MICHAEL BEHR,
                                        Civil Case No.: ______________
        Plaintiff,

v.

USAA SAVINGS BANK,

        Defendant.



               COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Michael Behr (“Plaintiff”), by and through undersigned counsel,

hereby sues Defendant, USAA Savings Bank (“Defendant”), alleging as follows:

                                INTRODUCTION

     1. Plaintiff brings this action on behalf of himself, individually, seeking

damages and any other available legal or equitable remedies resulting from the

illegal actions of Defendant, in negligently, knowingly, and/or willfully contacting

Plaintiff on his cellular telephone in violation of the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. §227 et seq.

     2. The TCPA was legislated to prevent companies like USAA Savings Bank

from invading Americans’ privacy by stopping abusive “robo-calls.” The legislative

history “described these calls as ‘the scourge of modern civilization, they wake us
       Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 2 of 8



up in the morning; they interrupt our dinner at night; they force the sick and elderly

out of bed; they hound us until we want to rip the telephone out of the wall.’ 137

Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v.

State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).

                           JURISDICTION AND VENUE

   3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C.

§227(b)(3). See, Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012),

holding that federal and state courts have concurrent jurisdiction over private suits

arising under the TCPA.

   4. Venue is proper in the United States District Court for the District of Montana

pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and

a substantial part of the events or omissions giving rise to the herein claims occurred

within this District.

                                       PARTIES

   5. Plaintiff is a natural person residing in Gallatin County, in the city of

Bozeman, MT, and is sui juris.

   6. Defendant is a consumer finance institution, doing business in the state of

Montana, with its principal place of business located in Las Vegas, Nevada.

Defendant is a “person” as defined by 47 U.S.C. §153 (39).

                                          -2-
      Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 3 of 8



   7. At all times and events relevant to this Complaint, Defendant USAA Savings

Bank has acted through its agents, employees, officers, members, directors, heirs,

successors, assignees, corporate affiliates, principals, trustees, sureties, subrogees,

representatives and insurers.

                            FACTUAL ALLEGATIONS

   8. Defendant placed collection calls to Plaintiff seeking to collect on alleged

debts incurred through purchases made on credit issued by Defendant, USAA

Savings Bank.

   9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone

number (406) XXX-6542.

   10. Defendant placed collection calls to Plaintiff from various telephone

numbers including, but not limited to, (800) 531-0378 and (800) 531-8722.

   11. Upon information and belief based on the volume, frequency and timing of

the calls and Defendant’s prior business practices, Defendant’s calls were placed

with an automatic telephone dialing system.

   12. Defendant used an “automatic telephone dialing system”, as defined by 47

U.S.C. § 227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer

debt allegedly owed by Plaintiff.

   13. Defendant’s calls were not for emergency purposes as defined by 47 U.S.C.

§227(b)(1)(A).


                                          -3-
        Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 4 of 8



   14. Defendant’s calls were placed to a telephone number assigned to a cellular

telephone service for which Plaintiff incurs a charge for incoming calls pursuant to

47 U.S.C. §227(b)(1).

   15. Defendant never received Plaintiff’s “prior express consent” to receive calls

using an automatic telephone dialing system or an artificial or prerecorded voice on

his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

   16. On or about May 13, 2019, Plaintiff called Defendant’s company at phone

number (800) 531-8722, spoke to three agents of Defendant, one who identified

herself as “Pam” and the other who identified himself as “Jonathan,” and a third

who identified himself as “Jay,” and requested that Defendant cease calling

Plaintiff’s cellular telephone.

   17. During the May 13, 2019 conversation, Plaintiff gave Defendant his full

member number, pin number, phone password and telephone number in order to

assist Defendant in identifying Plaintiff and accessing his accounts before asking

Defendant to stop calling his cellular telephone as to all of his accounts with

Defendant. Defendant’s representative acknowledged Plaintiff’s request.

   18. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his

cellular telephone and/or to receive Defendant’s calls using an automatic telephone

dialing system in his conversation with Defendant’s representative on May 13,

2019.


                                        -4-
      Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 5 of 8



   19. Despite Plaintiff’s request to cease, Defendant continued to place collection

calls to Plaintiff after May 13, 2019.

   20. Despite Plaintiff’s request that Defendant cease placing automated collection

calls to Plaintiff, Defendant continued to place at least one hundred eleven (111)

telephone calls with an automatic telephone dialing system to Plaintiff’s cellular

telephone.

   21. Defendant placed the great number of telephone calls to Plaintiff with the

sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay

the alleged debt claimed by Defendant, even when Plaintiff admittedly had no

ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and

emotional distress.

                   FIRST CAUSE OF ACTION
       NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
             PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)

   22. Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-21.

   23. The foregoing acts and omissions of Defendant constitute numerous and

multiple negligent violations of the TCPA, including but not limited to each and

every one of the above cited provisions of 47 U.S.C. § 227 et seq.

   24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,

Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. §- 5 -227(b)(3)(B).
      Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 6 of 8



   25. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the

future.

   WHEREFORE, Plaintiff, Michael Behr, respectfully requests judgment be

entered against Defendant, USAA Savings Bank, as follows:

      a.     Awarding Plaintiff statutory damages of five hundred dollars ($500.00)

multiplied by the number of negligent violations of the TCPA alleged herein, to wit:

one hundred eleven (111) for a fifty-five thousand ($55,500.00);

      b.     Awarding Plaintiff actual damages and compensatory damages

according to proof at time of trial; and

                 SECOND CAUSE OF ACTION
    KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
               CONSUMER PROTECTION ACT
                    47 U.S.C. § 227(b)(3)(C)
   26. Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-21.

   27. The above listed acts and omissions of Defendant constitute numerous and

multiple knowing and/or willful violations of the TCPA, including but not limited

to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

   28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.

§227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars

($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                           -6-
      Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 7 of 8



   29. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the

future.

   WHEREFORE, Plaintiff, Michael Behr, respectfully requests judgment be

entered against Defendant, USAA Savings Bank, as follows:

      a.     Awarding Plaintiff statutory damages of one thousand five hundred

dollars ($1,500.00) multiplied by the number of knowing and/or willful violations

of TCPA alleged herein, to wit: one hundred eleven (111) for a total of one hundred

sixty-six thousand five hundred dollars ($166,500.00);

      b.     Awarding Plaintiff actual damages and compensatory damages

according to proof at time of trial; and

                               JURY TRIAL DEMAND

   Plaintiff demands a jury trial on all issues so triable.

      Dated: September 17, 2019.

                           RESPECTFULLY SUBMITTED,

                                      By: /s/ Nik Geranios
                                        Nik G. Geranios
                                        Bar ID No. 4379
                                        Geranios Law, PLLC
                                        120 Hickory Street, Suite B
                                        Missoula, MT 59801
                                        Tel. 406-541-3565
                                        Fax 866-473-8348
                                        Email: nik@geranioslaw.com
                                        Attorney for Plaintiff, Michael Behr


                                           -7-
Case 9:19-cv-00157-DLC-KLD Document 1 Filed 09/18/19 Page 8 of 8




                          By: /s/ Carlos C. Alsina
                            Carlos C. Alsina-Batista
                            Texas Bar Number 24111072
                            The Law Offices of Jeffrey Lohman, P.C
                            4740 Green River Rd., Ste 310
                            Corona, CA 92880
                            T: (657) 363-3331/F: (657) 246-1311
                            E: CarlosA@jlohman.com
                            Attorney for Plaintiff, Michael Behr
                            Pro Hac Vice application to follow




                              -8-
